Citation Nr: 0007239	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  95-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for aggravation of a left 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1992 to 
February 1994.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 1994 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico, which denied the 
veteran's claims of entitlement to service connection for a 
left foot disability.  This case was previously before the 
Board in May 1997, at which time it was remanded for further 
development.


REMAND

A review of the claims folder reveals that the veteran 
injured his left foot in a motorcycle accident in 1989.  An 
open reduction, internal fixation, bone grafting, proximal 
fifth metatarsal was performed in July 1989.  In December 
1991, a screw was removed from the left foot, fifth 
metatarsal.

The March 1992 enlistment examination reports that the 
veteran failed ASVAB in September 1990.  The record notes the 
1989 "screw open fixation," and the December 1991 "screw 
removal."  No sequelae was noted.  An orthopedic 
consultation the same day, diagnosed "a surprising good 
looking foot, fit for any and all strenuous ongoing physical 
activities."

An October 1992 service medical record reports a three-week 
history of sharp left foot pain on the lateral aspect with 
ambulation.  An X-ray study showed the prior fracture of the 
fifth metatarsal with prominent exostosis from the fifth 
metatarsal base directed plantarly with the fracture through 
the proximal aspect of exostosis.  An addendum to this report 
notes that the veteran was highly motivated, and decided to 
deal with the pain and remain in the Navy.  The veteran was 
advised that his decision was final unless the conditioned 
worsened.  In February 1993, the veteran reported that he had 
fully recovered from his foot injury.

In April 1993, the veteran reported to sick call, complaining 
of left foot pain.  The veteran stated that his foot pain 
began six days earlier, and was aggravated by prolonged 
standing and physical training.  There was no swelling or 
crepitus, and the scar appeared well healed.  Questionable 
("?") left foot pain was diagnosed.  An X-ray study of the 
left foot later that month found possible chronic 
displacement of the fifth metatarsal posteriorly, with 
hypoplastic fourth metatarsal; lateral angulation of the 
fourth and fifth toes; pseudo-joint with hypertrophic bone 
formation between fifth metatarsal and fourth metatarsal and 
cuboid tarsal bone.

A June 1993 podiatry clinic report notes the veteran's 
complaints of pain on the lateral aspect of the left foot 
with running, climbing ladders, heavy lifting, and prolonged 
standing.  The diagnostic assessment was status post 
motorcycle accident left foot with residual pathology and 
disability; nonunion fracture base styloid process with 
plantarly extremely prominent bone.  The record notes that 
treatment would involve extensive surgery with uncertain 
outcome.  Consideration of separation from service was noted.  
An orthopedic consultation the following month diagnosed 
deformity secondary to trauma and surgery.

A July 1993 Medical Board Notification reports a diagnosis of 
deformity, secondary to trauma to the left foot.  Limitations 
included no running, no marching, and no forced marching.  
The veteran was not deployable.  The report notes that the 
anticipated disposition of the Medical Board was discharge, 
enlistment in error, existed prior to entry (EPTE).  A 
separation examination conducted later that month notes the 
left foot disability, and reports that a Medical Board review 
was pending.

In February 1994, the veteran was granted a medical 
discharge.  The Certificate of Release or Discharge from 
Active Duty (DD 214), notes that the veteran was separated 
because of a "physical disability, existed prior to entry 
onto active duty, established by Physical Evaluation Board 
(PEB) proceedings, not entitled to receive medical severance 
pay."

The veteran filed a claim of entitlement to service 
connection for aggravation of a left foot disability in April 
1994.

During the June 1994 VA examination, the veteran stated that 
he injured his left foot in a motorcycle accident prior to 
service, and underwent surgery in 1989 to repair the left 
foot fracture.  The veteran related that he "did well post-
op."  In July 1992, he had the screw removed from his left 
foot so that he could join the Navy.  He entered the service 
in September 1992.

The veteran stated that he injured his left foot a second 
time in April 1993, when a large wall heater vent fell on his 
foot.  There was no fracture, and the veteran was treated on 
an outpatient basis.  He continued to have pain and numbness 
in the left foot on prolonged sitting and standing, and when 
driving a standard shift vehicle.

Physical examination of the left foot revealed a full range 
of motion.  There was mild stiffness involving all of the 
toes of the left foot, and mild pain on palpation involving 
the lateral and plantar aspect of the left foot.  There was 
no erythema, and no pedal edema.  There was a well-healed 
surgical scar on the midline on the anterior aspect of the 
left foot.  X-rays of the left foot showed deformity at the 
level of the tarsometatarsal joint at the expense of old 
trauma.

The final assessment was status post fracture, left foot; 
status post surgical reconstruction of the left foot for 
repair of fracture; status post removal of screw; status post 
acute sprain, left foot; degenerative arthritis involving the 
left foot, not found; hypoesthesia involving the lateral 
aspect of the left foot and also involving the third and 
fourth toes of the left foot, etiology undetermined; 
deformity at the level of the tarsometatarsal joint secondary 
to old trauma, by X-rays; plantar fasciitis involving the 
left foot.

This case was remanded by the Board for further development 
in May 1997.  In particular, the Board directed the RO to 
attempt to obtain a copy of the Medical Board report 
referenced on both the veteran's separation examination and 
DD 214, and to schedule a VA orthopedic examination.

In compliance with the remand, the RO requested a copy of the 
Medical Board report from the National Personnel Records 
Center (NPRC) in July 1997.  In a September 1997 response, 
NPRC indicated that this report was not of record.

The RO ordered a VA examination in October 1997, and noted 
the veteran's current address at : 5030 Holliday Lane, Las 
Cruces, New Mexico 88005.  A second VA examination request 
was submitted to the VA outpatient clinic in August 1998.

A June 1999 computer generated report from the VA outpatient 
clinic notes that the veteran failed to report for a 
scheduled VA examination.  A copy of the letter notifying the 
veteran of this examination is not of record.  The June 1999 
report incorrectly lists the veteran's previous address at : 
1430 Telshor, Apt. A-6, Las Cruces, New Mexico 88011.

In the February 2000 brief on appeal, the veteran's national 
service representative noted that although a VA examination 
was scheduled, notification of the examination was obviously 
sent to the veteran's old address.  Therefore, he requested 
that the case be remanded to the RO for completion of a VA 
examination, in accordance with the May 1997 remand.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

When during the course of review the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

Based on the foregoing, the Board finds that the veteran was 
not properly notified of the scheduled VA examination, and 
concludes that the duty to assist was not satisfied by the 
RO.  Consequently, the Board finds that a remand is again 
warranted for further development.
 
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of post-service treatment for 
his left foot disability.  After any 
necessary information and authorization 
are obtained from the veteran, 
outstanding records, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and incorporated into 
the claims folder.

3.  The Board notes that the veteran's 
present address appears to be 5030 
Holliday Lane, Las Cruces, New Mexico 
88005.  The RO should contact the veteran 
to confirm this information.  Thereafter, 
the RO should schedule a VA orthopedic 
examination in accordance with the May 
1997 Board remand.  All communications 
with the veteran regarding the scheduling 
of a VA examination should be documented 
in the claims folder.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for aggravation of a 
left foot disability.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




